Citation Nr: 1014081	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In his March 2006 substantive appeal, the Veteran requested 
that he be scheduled for a Board hearing at his local RO 
before a Member of Members of the Board.  He also requested a 
local hearing with a Decision Review Officer (DRO) at the 
Jackson RO.  He testified at a DRO hearing in May 2006 and, 
at that time, submitted a written request to withdraw his 
Board hearing request.  The Board hearing request is 
therefore deemed to have been withdrawn.

In its March 2010 informal hearing presentation, the 
Veteran's representative again raised the issue of 
entitlement to service connection for coronary artery 
disease.  This claim was denied in October 2007, and the 
Veteran did not appeal.  Because this claim is not in 
appellate status, the Board must refer it to the RO for 
appropriate development.

The issue of entitlement to service connection for coronary 
artery disease has again been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Daily insulin use and a restricted diet, but not regulation 
of activities, are required to manage the Veteran's diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a September 2005 evidentiary development letter in 
which the RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  A March 2006 notice 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board notes that neither of these notice letters was 
issued prior to the initial adjudication of the Veteran's 
claim in June 2005.  His claim, however, was subsequently 
readjudicated following the issuance of the September 2005 
letter in the February 2006 statement of the case, and his 
claim was readjudicated following the issuance of both VCAA 
notice letters in supplemental statements of the case from 
May 2007 and September 2007.  Thus, any deficiencies in the 
content or timeliness of these notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records.  The RO also 
arranged for the Veteran to undergo VA examinations in May 
2005 and August 2007.  The Board finds that these examination 
reports are adequate for the purpose of determining 
entitlement to an increased rating.  These examination 
reports are thorough and consistent with the other evidence 
of record from the period that is currently on appeal.  The 
examiners elicited from the Veteran his history of complaints 
and symptoms and provided clinical findings detailing the 
results of the examinations.  For these reasons, the Board 
concludes that the May 2005 and August 2007 examination 
reports in this case provide an adequate basis for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating 

The Veteran is currently in receipt of a 20 percent 
disability rating for diabetes mellitus.  He essentially 
contends that an increased rating is warranted. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The appellant's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).  Under Diagnostic Code 
7913, a 20 percent evaluation is assignable where the 
diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The Board observes that the Veteran's current 20 percent 
rating was originally assigned based on evidence that the 
Veteran required oral hypoglycemic agents and restricted 
diet.  This rating was continued in a June 2004 rating 
decision that was not appealed by the Veteran.  The Veteran 
contends that a 40 percent rating is now appropriate because 
he requires insulin, restricted diet, and regulation of 
activities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a veteran to be entitled 
to a 40 percent disability rating for diabetes mellitus under 
Diagnostic Code 7913, the evidence must show that it is 
medically necessary for a veteran to avoid strenuous 
occupational and recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive 'and' contained in Diagnostic Code 7913 reflects 
that all criteria must be met to establish entitlement to a 
40 percent rating.  Id. at 366 (citing Watson v. Dep't of the 
Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001)).  Medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  Id. at 363-64.

Turning to the evidence of record, the Board notes that the 
Veteran's VA medical records clearly reflect that he requires 
insulin to treat his diabetes.  Specifically, VA medical 
records reflect that the Veteran began taking insulin shots 
in January 2005 because his blood sugar had remained high 
despite taking the maximum doses of metformin and glipizide.  

VA medical records also reflect that the Veteran has been on 
a restricted diet due to his diabetes.  Among the relevant 
supporting medical evidence is an October 2004 record that 
recommends the Veteran follow his diabetic diet very closely, 
while a May 2005 record notes that the Veteran's "diabetes 
remained poorly controlled in spite of his dieting and 
increased insulin."

Thus, the question at issue is whether evidence reflects that 
the Veteran requires regulation of activities due to his 
diabetes mellitus.  

After a thorough review of the evidence of record, the Board 
finds that the most probative and credible evidence of record 
does not indicate that the Veteran's activities are regulated 
due to his diabetes mellitus.  

The May 2005 VA examination report notes, in pertinent part, 
that "[t]hough he reports feeling oozy, dizzy, and 
lightheaded all the time, he does not seem to have any 
physical restriction on account of his diabetes alone."  The 
examination report reflects that the Veteran has difficulty 
coping at work due to his high blood sugars, but it does not 
indicate that the Veteran's doctor has restricted his 
activities.  It is noted that the Veteran reported limitation 
in his walking due to severe osteoarthritis of the knees.  It 
is also noted that the Veteran helps his wife do some 
cooking, cleans the home, and does some yard work, but that 
he does so slowly.  He reported working as a security officer 
since 1983.  

The August 2007 VA examination report notes that the Veteran 
tries to remain physically active but that his walking has 
been limited by arthritis in his knee and hip.  The Veteran 
reported that he basically works at a computer and that he 
works half days following his heart attack.  He reported that 
stress exacerbates his service-connected posttraumatic stress 
disorder (PTSD) and increases his blood pressure, which makes 
it difficult for him to maintain a full day at work.  The 
examination report states that the Veteran "has not had to 
restrict activities on the basis of his diabetes or for 
hypoglycemic reactions."  

The Board further notes that the Veteran's VA medical records 
do not reflect a restriction of activities.  The only 
notations with respect to the Veteran's activity level, 
including in an October 2004 record, recommend that the 
Veteran exercise.  While several records discuss the 
Veteran's medication regimen and restricted diet, there is no 
indication that a medical care provider has instructed the 
Veteran not to engage in strenuous work or leisure activities 
due to his diabetes.  

The Board notes that the Veteran described regulation of 
activities in his April 2005 increased rating claim, in which 
he described regulation of activities due to vision changes 
based on blood sugar levels, dizziness and loss of balance, 
excessive bruising and skin abrasions resulting in sores that 
are difficult to heal, inability to drive for extended 
periods of time, inability to walk normal distances, easily 
tiring, a general feeling of weakness, and difficulty 
sleeping.

The Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  In this 
instance, however, the Board notes that some of the 
restrictions that are listed by the Veteran in support of his 
claim have also been frequently attributed to other 
disabilities.  For example, difficulty sleeping has been 
attributed to the Veteran's service-connected PTSD and 
inability to walk normal distances has been attributed to 
nonservice-connected arthritis in the knee and hip.  Various 
other symptoms have been linked to his heart attack.  
Furthermore, the VA examiners specifically took into account 
various limitations reported by the Veteran, but ultimately 
found that he was not restricted from activities due solely 
to diabetes.  For example, as noted, the May 2005 VA 
examination report notes, in pertinent part, that "[t]hough 
he reports feeling oozy, dizzy, and lightheaded all the time, 
he does not seem to have any physical restriction on account 
of his diabetes alone."  Ultimately, while the Board has 
considered the Veteran's lay assertions, the Board places far 
more probative weight on the conclusions of the VA health 
care specialists who interviewed the Veteran and conducted 
their own physical examination, and concluded that he did not 
have to restrict activities solely on the basis of his 
diabetes.

In this regard, the Board notes that the Veteran was asked at 
his May 2006 DRO hearing whether his doctor has put in 
writing that he should avoid strenuous occupational and 
recreational activities.  In response, the Veteran stated 
that "I don't guess he has, but he ought to.  He should, he 
will."  The Board has thoroughly reviewed the Veteran's 
medical records and can find no indication that the Veteran's 
doctor has found or even suggested the need to regulate 
activities due to diabetes.  In fact, the only notation in 
his treatment records dealing with his activity level is a 
recommendation to exercise more.  The Board must therefore 
conclude that the preponderance of the evidence is against 
finding that his diabetes is manifested by regulation of 
activities.

Finally, the Board acknowledges the Veteran's contention that 
the insulin requirement and increased medication dosages 
reflect an increase in severity in his diabetes mellitus.  
The Board notes, however, that the requirement of insulin is 
contemplated by the current disability rating.  Absent 
credible and competent evidence of manifestations such as 
regulation of activities, or episodes of ketoacidosis or 
hypoglycemic reactions requiring one or more hospitalizations 
per year or twice a month visits to a diabetic care provider, 
the preponderance of the evidence remains against assigning a 
higher rating.

In short, the Board finds that the disability picture 
represented by the above evidence does not meet the criteria 
for an evaluation greater than 20 percent. As discussed, the 
medical evidence shows that while the Veteran is prescribed 
insulin and has been on a restricted diet, his activities 
have not been regulated as contemplated by Camacho.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the Veteran's 
service-connected diabetes mellitus is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for this 
disability.  Indeed, the record does not reflect that he has 
been hospitalized for this disability at any time during the 
period on appeal.  Additionally, there is not shown to be 
evidence that this disability alone interferes with the 
Veteran's employment beyond a degree that is already 
contemplated by his 20 percent disability rating.  In short, 
the Board finds that the evidence does not demonstrate an 
exceptional or unusual clinical picture beyond that 
contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.  


REMAND

An October 2008 statement from the Veteran expressly contends 
that he is unable to work because of his service-connected 
disabilities.  The Veteran has therefore raised the issue of 
a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has clearly raised 
a claim for TDIU.  While the Veteran's claims folder was 
temporarily transferred to the Jackson RO in October 2009 for 
processing of a new claim, there is no indication that the 
new claim was for a TDIU, a request to reopen the previously 
denied coronary artery disease claim, or a different claim.  
Furthermore, pursuant to the holding in Rice, a claim for 
TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Therefore, the Board finds that a remand is 
necessary so that the agency of original jurisdiction can 
provide appropriate notice on that aspect of the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence on the 
claim for TDIU.  

2.  Thereafter, upon completion of the 
above action, and following any additional 
development deemed necessary, adjudicate 
the claim for TDIU.  If the claim is 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


